Citation Nr: 0107451	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-08 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased initial disability evaluation 
of the scar, donor site, left iliac crest, currently rated 10 
percent disabling.  

2.  Entitlement to an increased initial disability evaluation 
of the left distal fibula fracture, status post open 
reduction and internal fixation; and closed reduction and 
external fixation tibia fracture with iliac crest bone graft, 
currently rated 20 percent disabling.  

3.  Entitlement to service connection for a low back 
disability.  

4.  Entitlement to service connection for a right ankle 
disability.  

5.  Entitlement to service connection for a right knee 
disability.  


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from May 1998 to April 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in August 1999, which granted service connection for 
increased initial disability evaluation of the scar, donor 
site, left iliac crest, and assigned a noncompensable rating; 
granted service connection for left distal tibia fracture, 
status post open reduction and internal fixation, and closed 
reduction and external fixation tibia fracture with iliac 
crest bone graft, currently rated 20 percent disabling; and 
denied service connection for a left knee, low back, right 
ankle and right knee disabilities.  The veteran expressed 
disagreement with that decision, and was furnished a 
Statement of the Case.  The RO then granted an increased 
rating for the scar to 10 percent, and granted service 
connection for a left knee disability.  As the veteran has 
not withdrawn the appeal for an increased rating for the 
scar, that appeal is still active.  AB v. Brown, 6 Vet. App. 
35 (1993)The appeal was perfected in February 2000.  The 
Board notes that to date the appellant has not commenced an 
appeal regarding the disability rating assigned for the 
service-connected left knee disability.  

The issue of entitlement to service connection for a left hip 
disability will also be addressed in the REMAND portion of 
this decision.  See Manlincon v. West, 12 Vet. App. 238 
(1999)


REMAND

During active duty training exercises in July 1998 the 
veteran sustained a left distal tibia fracture, and a left 
distal fibula fracture.  She underwent surgery to correct the 
injuries, including open reduction and internal fixation of 
the fibula fracture, and external fixation of the tibia 
fracture, which required a bone graft from the iliac crest.  
Service connection was granted for the fractures and for the 
hip scar, and the veteran seeks increased disability ratings.  
She also seeks service connection for additional disabilities 
which she asserts have occurred as the result of the left leg 
and ankle impairment.  

The Board notes that the ankle disability was characterized 
in the veteran's service medical records as fractures of both 
the left distal tibia and fibula, although there also appears 
a reference in a Medical Record Report regarding a July 22, 
1998, hospital admission that reads as follows:  

[The veteran] is a 26-year-old basics 
trainee female who fell off the obstacle 
course wall for a distance of 
approximately 5 to 7 feet and sustained a 
markedly displaced left distal tibia 
fracture which was completely extra-
articular and about 1 to 1.5 cm above the 
joint line.  She also sustained a left 
distal tibia fracture as well.  

Later in that same report and in other documents among the 
service medical records it was explained that the veteran had 
a tibia fracture as well as a fibula fracture.  Based on the 
foregoing, it appears the left ankle disability for which the 
veteran was granted service connection is correctly 
characterized on the front page of this document; 
accordingly, subsequent rating decisions should identify the 
disability in that manner.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

It is noted that the RO in its August 1999 rating action also 
denied service connection for a left hip disability.  By 
written correspondence received in September 1999, the 
veteran submitted a notice of disagreement (NOD) concerning 
the denial of service connection for a left hip condition as 
well as the other disabilities on appeal.  However, it does 
not appear from the record that the RO has issued a statement 
of the case (SOC) to date which addresses the issue of 
service connection for a left hip disability.  In Manlincon 
v. West, 12 Vet. App. 238 (1999), the U.S. Court of Appeals 
for Veterans Claims (Court) indicated that in a case in which 
a veteran expressed disagreement in writing with an RO 
decision and the RO failed to issue a statement of case, the 
Board should remand the issue to the RO, not referred it 
there, for issuance of an SOC. 

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims folder copies of all 
relevant treatment records from the VA 
medical facilities in West Palm Beach, 
Florida, where the veteran reported she 
was treated for her left ankle in 
September 1998, and Jackson, Mississippi.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her hip, 
knee, ankle and back disability since 
separation from service.  After securing 
the necessary release, the RO should 
obtain these records.

3.  The veteran should be afforded a VA 
orthopedic examination to identify 
whether there are any disabilities 
present of the veteran's low back, right 
ankle and right knee, and if so, the 
nature, etiology and symptomatology 
thereof.  The current symptoms and 
manifestations of disabilities of the 
scar at the left iliac crest area donor 
site and of the left ankle should also be 
noted.  All necessary testing should be 
conducted.  The claims folder and a copy 
of this Remand must be made available to 
the examiner for review before the 
examination.  

Following the examination, if the 
examiner opines that the veteran has a 
low back disability and /or disabilities 
of the right ankle and knee, the examiner 
should opine as to whether each 
disability was incurred in service.  For 
any disability which the examiner opines 
was not incurred in service, it is 
requested that the examiner render an 
opinion as to whether it is at least as 
likely as not that the service-connected 
left ankle, left hip scar and/or left 
knee disability caused or aggravated 
disability(ies), if any are present, of 
the low back, right ankle and right knee.  
If a service-connected disability 
aggravated one of those disabilities, the 
examiner should opine as to the degree of 
aggravation of the nonservice-connected 
disability by the service-connected 
disability.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

5.  The veteran should be issued an SOC on 
the issue of entitlement to service 
connection for a left hip disability. The 
veteran should be advised of the necessity 
of filing a timely submit substantive 
appeal to complete her appeal on this 
issue.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


